Citation Nr: 1421851	
Decision Date: 05/14/14    Archive Date: 05/21/14

DOCKET NO.  11-04 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Portland, Oregon


THE ISSUE

Entitlement to a compensable rating for Aldie's tonic pupil of both eyes.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Turner, Counsel


INTRODUCTION

The Veteran served on active duty from November 1968 to June 1995.

This matter initially came before the Board of Veterans' Appeals (Board) on an appeal from a January 2009 rating decision issued by the Regional Office (RO).  It was remanded by the Board for additional development in December 2013.

The Veteran testified at a March 2013 hearing before the undersigned Veterans Law Judge.


FINDING OF FACT

The Veteran's Aldie's tonic pupils do not result in a compensable loss of visual acuity, impairment of field of vision, disfigurement, or incapacitating episodes. 


CONCLUSION OF LAW

The criteria for a compensable rating for Aldie's tonic pupil, both eyes, were not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. § 3.159, 3.321, 4.1-4.14, 4.79, diagnostic codes 6000-6081.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants with substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012). Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183  (2002). 

The notice requirements of the VCAA apply to all elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Here, the duty to notify was satisfied by a letter dated in July 2008 which explained how VA could help the Veteran develop evidence in support of his claim.  The letter also explained how disability ratings and effective dates are assigned.

Additionally, at the March 2013 hearing the undersigned Veteran's Law Judge clarified the issue on appeal, explained what was necessary to establish service connection, identified evidentiary defects, and suggested that the Veteran submit additional evidence in support of his claim.  This supplemented the VCAA and complies with any related duties owed during a hearing.  38 C.F.R. § 3.103 (2013).

The Board finds that all necessary development has been accomplished and that appellate review may proceed without prejudice to the appellant. See Bernard v. Brown, 4 Vet. App. 384 (1993). Evidence of record includes service treatment records, VA treatment records, written statements submitted by the Veteran, and the testimony of the Veteran at the March 2013 hearing.  VA treatment records include the more recent records that the Board instructed the RO to obtain in its December 2013 remand.  The Veteran was also afforded VA examinations that documented his eye symptoms.  

The Board thus finds that no further notice or assistance to the appellant is required to fulfill VA's duty to assist in the development of these claims. Smith v. Gober, 14 Vet. App. 227  (2000), aff'd 281 F.3d 1384  (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

 Increased Rating

The Veteran seeks a higher rating for his bilateral Aldie's pupils, currently rated as noncompensably disabling.  

Disability ratings are determined by applying criteria that are set forth in the VA's Schedule for Rating Disabilities (38 C.F.R. Part 4).  Ratings are based on average impairments of earning capacity resulting from particular diseases and injuries and the residuals thereof in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities are described utilizing diagnostic codes set forth in 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

When entitlement to compensation for a service-connected disease or injury already has been established and entitlement to an increase in the disability rating is at issue, the present level of disability is of primary importance.  See, e.g., Franciso v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  See generally Hart v. Mansfield, 21 Vet. App. 505 (2007).  The disability has not changed and a uniform evaluation is warranted.

Aldie's pupil is not a disability that is specifically mentioned in the rating schedule.   If, as is the case here, a Veteran has an unlisted disability, it will be rated by analogy to a disease or injury closely related by functions affected, symptomatology, and anatomical location. 38 C.F.R. § 4.20.   Disabilities of the eye are set forth at 38 C.F.R. § 4.79.  Generally, these disabilities are rated on the basis of incapacitating episodes, disfigurement, impairment of central visual acuity, or loss of field of vision.  To receive a compensable evaluation based on impairment of central visual acuity, best corrected distance vision must be 20/40 in one eye and 20/50 in the other eye or worse.  38 C.F.R. § 6066.

The Veteran's written and oral testimony, statements to VA examiners at the examinations in January 2009 and May 2012, and statements to his treating optometrists, document primary symptoms of light sensitivity and intermittent difficulty with depth perception and focusing.  When he goes outside during the day, he often has to wear a brimmed hat or sunglasses, which can be irritating at times.  The only treatment he has been offered is the regular use of medicated eye drops, but he avoids this because of potential side effects over time.  He also worries that since his pupils do not react to light, or react very slowly, if a situation occurs where he is unconscious the lack of pupillary response might cause emergency responders to incorrectly assess his medical condition.  However, he does not indicate that this has ever actually happened to him.  He does not allege any disfigurement, loss of field of vision, or problems with visual acuity that are not corrected by glasses.

Generally, treatment records show that in addition to light sensitivity, the  Veteran had some blurriness at near which was correctable by reading glasses and he had fairly good distant vision. His vision was noted to be correctable to 20/20 in April 2013 and he had no visual field defect. In addition to the service connected Aldie's tonic pupils, he was diagnosed with hyperopia, presbyopia, glaucoma suspect, and minor cataracts.  The Veteran recently was prescribed bifocals with transitions lenses to help with his sensitivity to sunlight.  He was advised to have annual eye exams.

Neither of the VA examinations in this case documented best corrected vision worse than 20/40 in either eye, visual field defects, disfigurement, or incapacitating episodes.  This is consistent with the Veteran's treatment records which as previously noted also do not show any of these factors.  Additionally, the Veteran does not claim to have disfigurement or incapacitating episodes, and he denied visual field constriction at his March 2013 hearing.  He does not claim that he has any impairment of visual acuity either at near or far that is not correctable by glasses.  While the Veteran's reports of his symptoms are consistent and credible, there is no medical or lay evidence that the Veteran meets the criteria for a compensable rating under any of the criteria associated with rating eye disorders.  The Board notes that while the criteria for rating corneal transplants (diagnostic code 6036) do address complaints of photophobia, this symptom warrants a compensable rating only when accompanied by pain and glare sensitivity.   The Veteran's Aldie's tonic pupils are not analogous to corneal transplants and there are no complaints of pain or difficulty with glare.  

More specifically, the concern that he may be mis-diagnosed in an emergency situation does not rise to the level of disability.  Similarly, the fact that he may have to wear a hat with a brim or other eye protection does not rise to the level disability.  As noted by the Court; the definition comports with the everyday understanding of disability, which is defined. as an inability to pursue an occupation because of physical or mental impairment.  Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991).  The manifestations described by the appellant do not rise to a compensable level of disability.

The Board has considered entitlement to an extraschedular rating pursuant to 38 C.F.R. § 3.321(b).  While the Veteran's particular symptoms are not specifically contemplated by the rating schedule, there is no evidence of factors such as marked interference with employment or frequent periods of hospitalization so as to render impracticable application of the regular scheduler standards. Id.  The Veteran did not identify any work related problems due to his Aldie's tonic pupils or even any significant impact on daily activities other than the need to wear sunglasses or a hat outside in the light. As previously noted, he also has intermittent issues with depth perception and loss of focus but he does not contend that he altered his activities in any significant way as a result of these problems.  The Veteran was never hospitalized for any problem related to Aldie's tonic pupils and does not really receive any treatment specifically for Aldie's tonic pupils although he has been offered eye drops in the past. At his hearing in March 2013 the Veteran indicated that he was more concerned with obtaining service connection for his  Aldie's tonic pupil of the right eye (which had not yet been service connected at that time) than really obtaining a higher rating for his left eye and he did not articulate why he should receive a higher rating when asked.   In light of this, the Board does not find that this case warrants referral for extraschedular consideration. 

The Board considered the benefit of the doubt doctrine.  However, the weight of the evidence is against the Veteran's claim.

  

ORDER


Entitlement to a compensable rating for Aldie's tonic pupil, both eyes, is denied.


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


